DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4 February 2022 has been entered. 
Applicant’s amendments to claim 14 have overcome the Drawing Objection.  Accordingly, the Drawing Objection is withdrawn.
Applicant’s amendments have overcome the 35 USC 112(b) rejection.  Accordingly, the 35 USC 112(b) rejection is withdrawn.
Applicant’s arguments, see section entitled, “Rejection of Claims 1-8 and 11-16 under 35 U.S.C. § 103” pages 11-12, filed 19 October 2021, have been fully considered and are persuasive.  However, an additional reference has been found that teaches the amended claim limitations.  Therefore, the grounds of rejection under 35 USC § 103 still stand.  
Claim 14 is allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Status of the Claims
In the amendment dated 4 February 2022, the status of the claims is as follows: Claims 1, 6, and 14 have been amended.
Claims 1-20 are pending.  Claims 9-10 and 17-20 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (KR-20090122534-A, referring to the foreign version for drawings and provided English translation for written disclosure) in view of Summerer et al. (US-20180133838-A1).
Regarding claim 1, Ji teaches a stage (“optical film laser cutter,” page 1, line 11) for cutting a substrate (“laser cuts the optical film,” page 1, line 11), comprising: 
a body member (work table 110, fig. 1) on which a plurality of cell areas are defined (annotated on fig. 1); 
a plurality of first discharging members (grooves 122b that extend along the Y-axis, see annotated fig. 1) extending in a first direction (Y-axis, fig. 1) and arranged by a distance from each other in a second direction (X-axis, fig. 1) crossing the first direction (Y-axis and X-axis cross or intersect each other), each comprising a first suction portion (exhaust holes 122c, fig. 2 that extend along the X-axis as shown in the annotated fig. 2 below) in the body member (“the partition line groove 122b for partitioning the plate surface of the vacuum pad 122 is recessed,” page 3, lines 32-33; examiner is interpreting the teaching that the grooves are “recessed” as meeting the limitation that the suction portion is “in the body member”) and a first partition wall portion connected to the first suction portion and protruding from a top surface of the body member (as annotated in fig. 2 below, the examiner-construed partition walls protrude out from the work table 110 onto the vacuum pads 122), each of the first discharging members defining a first space therein connected to an outside space (space in the area of the partition line grooves 122b connecting to the outside air above the work table); 
a plurality of second discharging members extending in the second direction (grooves 122b that extend or are oriented along the X-axis, see annotated fig. 1 below) and arranged by a distance from each other in the first direction (Y-axis), each comprising a second suction portion in the body member (not shown in fig. 2, but Ji teaches that exhaust holes 122c run along all of the partition line grooves 122b, page 4, lines 5-6; exhaust holes 122c in the grooves 122b that are oriented along the X-axis) and a second partition wall portion (annotated in fig. 2 below) connected to the second suction portion and protruding from the top surface of the body member (as annotated in fig. 2 below, the examiner-construed partition walls protrude out from the work table 110 onto the vacuum pads 122), each of the second discharging members defining a second space therein connected to the outside space (space in the area of the partition line grooves 122b connecting to the outside air above the work table)
a plurality of connecting pipes, each located in a respective cell area of the plurality of cell areas (first supply pipe 124a and second supply pipe 124b, fig. 3; construed such that the pipes 124a and 124b are divided by name according to their respective cell areas; see also annotated fig. 3 below).
Ji, figs. 1 (annotated), 2 (annotated), and 3 (annotated)

    PNG
    media_image1.png
    530
    854
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    739
    834
    media_image3.png
    Greyscale

Ji does not explicitly disclose a plurality of connecting pipes over the body member, each located so as to overlap a respective cell area of the plurality of cell areas, and each of the connecting pipes being connected to a first discharging member of the plurality of first discharging members through the first partition wall portion and being connected to a second discharging member of the plurality of second discharging members through the second partition wall portion; and a plurality of supply pipes connected to the connecting pipes and being in the body member and configured to supply air to each of the first spaces of the first discharging members and the second spaces of the second discharging members through the connecting pipes.
However, in the same field of endeavor of laser cutting a substrate, Summerer teaches a plurality of connecting pipes (ventilation channels 12 and ventilation passages 14a and 14b, fig. 4) over the body member (support strips 3 and 4, fig. 4), each located so as to overlap a respective cell area of the plurality of cell areas (relying on Ji for teaching a plurality of cell areas as shown in annotated fig. 3 above; construed such that the ventilation channels 12, 14a, and 14b meet at the grooves 122b taught by Ji), and each of the connecting pipes being connected to a first discharging member of the plurality of first discharging members (discharge shaft 9, fig. 4; relying on Ji for the first discharging member and the second discharging member; construed such that the discharge shaft 9 is the 122b groove along the x-axis, fig. 1) through the first partition wall portion (walls 10a and 10b, fig. 4) and being connected to a second discharging member of the plurality of second discharging members through the second partition wall portion (relying on Ji for the second discharging member; construed such that the discharge shaft 9 is the 122b groove with walls 10a and 10b along the y-axis, fig. 1); and 
a plurality of supply pipes (pipes 15, fig. 4) connected to the connecting pipes (ventilation channels 12, 14a, and 14b, fig. 4) and being in the body member (construed such that pipes 15 end and ventilation passages 14 a and 14 b begin inside the support strips 3 and 4, fig. 4) and configured to supply air to each of the first spaces of the first discharging members and the second spaces of the second discharging members through the connecting pipes (“the fan 16 can also blow compressed air through the pipes 15 and the ventilation passages 14 a, 14 b into the cutting gap S,” para 0058; the cutting gap S is connected to the discharge shaft 9, fig. 4).
Summerer, fig. 4

    PNG
    media_image4.png
    442
    640
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji to include, pipes 15, ventilation channels 12, ventilation passages 14a, and 14b, in view of the teachings of Summerer, by connecting a ventilation device and ventilation system, as taught by Summerer, to the grooves 122b, as taught by Ji,  in order to use an active ventilation system for removing cutting dust that forms when cutting a metal plate using a laser, because active ventilation, which involves blowing air in the discharging direction, uses a fan that results in a higher flow velocity than passive ventilation, where the air is only sucked in a discharging direction, for the advantage of removing dust such that substantial adherence of cutting dust is avoided (Summerer, paras 0003-0004 and 0009).
Regarding claim 2, Ji teaches wherein each of the connecting pipes (first supply pipe 124a and second supply pipe 124b, fig. 3) comprises: a first connecting pipe and a second connecting pipe, which are spaced apart from each other in the first direction (construed as the supply pipes in the work table 110 that are underneath the line grooves 122b oriented along the Y-axis and that make-up the “first discharging members” in Ji’s annotated fig. 1 above; examiner is construing the first pipe system 124 under line groove 122b as the claimed “first connecting pipe” and the second pipe system 124 as the “second connecting pipe,” see annotated fig. 1 below) and each of which is connected to two partition wall portions (as shown in fig. 3, each supply pipe system connects to a the exhaust holes 122c which connect to the line grooves 122b, page 4, lines 5-11; the walls of the grooves are construed as meeting the limitation for the claimed “partition wall portions,” specifically the claimed “First Partition Wall Portion” (see Ji’s annotated fig. 2 above)), which are adjacent to each other (the walls of the examiner-construed “first partition wall portion” are near each other, referring to annotated fig. 2 above), among the first partition wall portions of the first discharging members (see annotated figs. 1 and 2 above); and a third connecting pipe and a fourth connecting pipe (see annotated fig. 1 below), which are spaced apart from each other in the second direction (X-axis) and each of which is connected to two partition wall portions (connected to two wall portions in the line grooves 122b), which are adjacent to each other, among the second partition wall portions of the second discharging members (examiner-construed “Second Partition Wall Portion, annotated in fig. 2 above).

Ji, fig. 1 (annotated)

    PNG
    media_image5.png
    530
    735
    media_image5.png
    Greyscale

Regarding claim 3, Ji teaches the invention as described above but does not explicitly disclose wherein each of the supply pipes is connected to at least one of the third connecting pipe and the fourth connecting pipe.
However, in the same field of endeavor of laser cutting a substrate, Summerer teaches wherein each of the supply pipes (pipes 15, fig. 4) is connected to at least one of the third connecting pipe (ventilation passages 14a, fig. 4) and the fourth connecting pipe (ventilation passages 14b, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji to include, pipes 15 and ventilation passages 14a and 14b, in view of the teachings of Summerer, by connecting a ventilation device and ventilation system, as taught by Summerer, to the grooves 122b, as taught by Ji,  in order to use an active ventilation system for removing cutting dust that forms when cutting a metal plate using a laser, because active ventilation, which involves blowing air in the discharging direction, uses a fan resulting in a higher flow velocity than passive ventilation, where the air is only sucked in a discharging direction, for the advantage of removing dust such that substantial adherence of cutting dust is avoided (Summerer, paras 0003-0004 and 0009).
Regarding claim 4, Ji teaches wherein air is circulated through all of the first to fourth connecting pipes (“Smoke generated in the cutting process of (1) may be sucked into the exhaust hole 122c and discharged to the outside through the vacuum pressure supply pipe 124,” page 4, lines 10-11; examiner is construing the sucking of “smoke” through the supply pipes 124, which are construed as the connecting pipes, as also implying that air circulates through the supply pipes as well).
Regarding claim 5, Ji teaches further comprising a plurality of vacuum stages (each of the tiles in the vacuum pad 122, fig. 1) on the body member each of the vacuum stages overlapping a respective cell area of the plurality of cell areas (“cells” on annotated fig. 1 above; each of the vacuum pad 122 tiles overlaps or occupies the same area as the annotated cells), respectively.
Regarding claim 6, Ji teaches wherein, on a plane, each of the vacuum stages is surrounded by the first to fourth connecting pipes (see annotated fig. 1 below, examiner is construing the first and second connecting pipes as repeatable along the X-axis at each cut groove; similarly, examiner is construing the third and fourth connecting pipes as repeatable along the Y-axis at each cut groove; because the lines are alternately repeated, each of the vacuum stage 122 tiles would be surrounded by each of the examiner-construed connecting pipes 124) of a respective connecting pipe (see annotated fig. 3 below, where a certain section of the pipe system 124 is construed as corresponding with a specific vacuum pad tile) from among the plurality of connecting pipes (pipes 124, fig. 3) that is located in the respective cell area of the plurality of cell areas (the three cell areas of the annotated fig. 3 below correlate with the identified vacuum stages in the annotated fig. 3 from claim 1).
Ji, annotated figs. 1 and 3

    PNG
    media_image6.png
    530
    735
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    683
    media_image7.png
    Greyscale

Regarding claim 8, Ji teaches wherein each of the vacuum stages (vacuum pad 122 tiles) comprises a plurality of vacuum holes (“The vacuum pad 122 is made of a metallic material in direct contact with the optical film 1 to be cut, and a plurality of vacuum holes 122a are formed therethrough,” page 3, lines 31-32).
Regarding claim 11, Ji teaches wherein the first partition wall portion comprises a first partition wall and a second partition wall (see annotated fig. 2 below), which are connected to the first suction portion and spaced apart from each other with the first space therebetween (as shown in the annotated fig. 2 below, the first space from claim 1 is between the examiner-construed First Partition Wall and the Second Partition Wall).
Ji, fig. 2 (annotated)

    PNG
    media_image8.png
    605
    816
    media_image8.png
    Greyscale

	
Regarding claim 13, Ji teaches the invention as described above but does not explicitly disclose wherein the supply pipes extend in the first direction and are spaced a distance from each other in the second direction.
However, in the same field of endeavor of substrate cutting stages, Summerer teaches wherein the supply pipes (pipes 15, fig. 4) extend in the first direction (direction x, fig. 4; as shown, the pipes 15 extend horizontally on the page) and are spaced a distance from each other in the second direction (construed such that discharge shaft 9, shown in Summerer’s fig. 4, is spaced apart over the 122c exhaust holes in the groove 122b groove along the x-axis, shown in Ji’s fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji to include, horizontal pipes 15, in view of the teachings of Summerer, by connecting a ventilation device and ventilation system, as taught by Summerer, to each of the exhaust holes, as taught by Ji,  in order to use an active ventilation system for removing cutting dust that forms when cutting a metal plate using a laser, because active ventilation, which involves blowing air in the discharging direction, uses a fan that results in a higher flow velocity than passive ventilation, where the air is only sucked in a discharging direction, for the advantage of removing dust such that substantial adherence of cutting dust is avoided (Summerer, paras 0003-0004 and 0009).
Regarding claim 15, Ji teaches wherein each of the supply pipes (relying on Lee’s discharge lines 145, which are the bottom of the cut grooves for meeting the limitation of the “supply pipes;” Lee’s cut grooves 140 correspond with Ji’s cut grooves 122b) is connected to a respective connecting pipe of the plurality of connecting pipes through at least two areas (annotated below are two areas where the connecting pipes 124 connect with the cut grooves 124b).



Ji, fig. 2 (annotated)

    PNG
    media_image9.png
    493
    590
    media_image9.png
    Greyscale

	Regarding claim 16, Ji teaches the invention as described above but does not explicitly disclose wherein each of the supply pipes is located between two discharging members, which are adjacent to each other, of the first discharging members.
However, in the same field of endeavor of substrate cutting stages, Summerer teaches wherein each of the supply pipes (pipes 15, fig. 4) is located between two discharging members (discharge shaft 9, fig. 4; construed such that the discharge shafts are spaced apart over the 122c exhaust holes in the groove 122b groove along the x-axis, shown in Ji’s fig. 1; because of their connects to the first and second ventilation passages 14a and 14b, the pipes 15 would lie between the grooves) which are adjacent to each other, of the first discharging members (as taught by Ji in annotated fig. 1 above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji to include, horizontal pipes 15, in view of the teachings of Summerer, by connecting a ventilation device and ventilation system, as taught by Summerer, to each of the exhaust holes, as taught by Ji,  in order to use an active ventilation system for removing cutting dust that forms when cutting a metal plate using a laser, because active ventilation, which involves blowing air in the discharging direction, uses a fan that results in a higher flow velocity than passive ventilation, where the air is only sucked in a discharging direction, for the advantage of removing dust such that substantial adherence of cutting dust is avoided (Summerer, paras 0003-0004 and 0009).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (KR-20090122534-A, referring to the foreign version for drawings and provided English translation for written disclosure) in view of Summerer et al. (US-20180133838-A1) as applied to claims 1-2 and 5 above and further in view of Lee et al. (KR-20170051598-A, referring to the foreign version for drawings and provided English translation for written disclosure).
Ji teaches the invention as described above but does not explicitly disclose wherein, in a thickness direction of the body member, each of the vacuum stages has a height greater than that of each of the first partition wall portions and the second partition wall portions.
However, in the same field of endeavor of substrate cutting stages, Lee teaches wherein, in a thickness direction of the body member (Z-axis, fig. 3), each of the vacuum stages (relying on Ji for vacuum stages; Ji’s vacuum pad 122 tiles correlate with Lee's cell regions 110) has a height greater than that of each of the first partition wall portions and the second partition wall portions (see annotated fig 3 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji by having a height of a cell region that is higher than the height of the cutting grooves, in view of the teachings of Lee, by extending the height of the vacuum pad into a discharge line 145, in order to in order to dispose a discharge line along the cut groove portion on the outer side of each of the plurality of cell regions such that foreign matter is discharged and joins the discharge line, which can then be collected by a dust collector at the vacuum source, thereby improving the productivity, durability and reliability of the display device (Lee, page 6, lines 35-43 and page 8, line 9).
Lee, fig. 3 (annotated)

    PNG
    media_image10.png
    540
    598
    media_image10.png
    Greyscale

	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (KR-20090122534-A) in view of Lee et al. (KR-20170051598-A) as applied to claims 1-8, 11, and 13-16 above and further in view of Blake (US-5922225-A).
Ji teaches the invention as described above as well as wherein the first partition wall (see Ji’s annotated fig. 2 above for examiner-construed “First Partition Wall”) connected to a first connecting pipe (first supply pipe 124a, fig. 3) of the connecting pipes (as shown in fig. 3, the walls of the cut grooves 122c are connected to the pipe 124a), and the second partition wall (see Ji’s annotated fig. 2 above for examiner-construed “Second Partition Wall”) connected to a second connecting pipe (second supply pipe 124b, fig. 3) of the connecting pipes (pipes 124, fig. 3), which is adjacent to the first connecting pipe (as shown in fig. 3, first supply pipe 124a is adjacent to second supply pipe 124b) in the second direction (for the supply pipes 124 that extend along the x-axis, the supply pipes 124a and 124b will be adjacent to each other along the x-axis or examiner-construed second direction; annotated as third and fourth connecting pipes in fig. 1 above) but does not explicitly disclose wherein the first partition wall comprises at least one hole and the second partition wall comprises at least one hole.
However, in the same field of endeavor of substrate cutting stages, Blake teaches wherein the first partition wall comprises at least one hole and the second partition wall comprises at least one hole (examiner is construing the area underneath the housing 52, where air circulates, as meeting the limitation for holes in the partition walls along the cut-groove, referring to fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji by including an area underneath the housing for circulating air, in view of the teachings of Blake, in order to circulate air underneath the bottom of the housing which acts as a venturi in drawing air from above the top surface downwardly into the holes, which condenses unwanted wasted material that is sucked into a vacuum duct, greatly improving the efficiency of the cutting operation (Blake, column 1, lines 34-36 and column 4, lines 6-41).   
Blake, fig. 2

    PNG
    media_image11.png
    235
    465
    media_image11.png
    Greyscale

Allowable Subject Matter
Claim 14 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Argument
Applicant's arguments filed 19 October 2021 have been fully considered and are persuasive but are moot because the arguments do not apply to the new rejections of Ji combined with Summerer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        5/6/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761